Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: Although the use of an animated marker for synchronizing two mobile devices wherein cameras of the mobile devices monitor animated optical labels displayed by one or both devices is known (see the description of the APPLE WATCH “optical label” pairing animation in the evidentiary references of US 9,022,291 and US 9,022,292), although initiating a game by scanning an optical marker by a mobile device and wherein game starting includes a timing element is known (see the evidentiary reference of US 10,726,673 B2 Acres, 5:58-67, 7:10-35 wherein the graphical marker is stationary and multiple players could be involved in the game, but not simultaneously. See also US 8,827,160 and US 9,302,187 to Pascal and US 2015/0011309 A1 to Eloff et al. which are further evidentiary references in the art of initiating a game based on a mobile device camera-captured graphical marker), and although conducting a synchronized start for a game comprising displaying a countdown timer is known (see US 2013/0344963 to Gupta et al.), no prior art references, alone or in combination, teach the following limitations of the instant claims: capturing an animation of an interactive graphical marker, the interactive graphical marker comprising a first region with a first indicator and a second region with a second indicator, the second region being around a circumference of the first region, and the animation of the interactive graphical marker comprising the first region rotating in a first direction around a rotational axis of the interactive graphical marker, monitoring the animation of the interactive graphical marker to detect when the first indicator and the second indicator are aligned at a  predetermined angle of rotation; and in response to detecting that the first indicator and the second indicator are aligned, causing an initiation of an interactive game application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715